Exhibit 10.1


FIRST AMENDMENT TO THE
STONE ENERGY CORPORATION
2009 AMENDED AND RESTATED STOCK INCENTIVE PLAN


THIS FIRST AMENDMENT (this “First Amendment”) to the Stone Energy Corporation
2009 Amended and Restated Stock Incentive Plan (As Amended and Restated December
17, 2015) (the “Plan”), is made by Stone Energy Corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and other
service providers of the Company;


WHEREAS, Article X of the Plan provides that the Company’s board of directors
(the “Board”) may amend the Plan from time to time without approval of the
stockholders of the Company, subject to certain exceptions including the
requirement that any amendment to the Plan to increase the number of shares of
common stock, $0.01 par value per share, of the Company (“Common Stock”) that
may be issued under the Plan must be approved by the stockholders of the
Company;


WHEREAS, the Board desires to increase the number of shares of Common Stock
available under the Plan and to make certain other revisions determined to be
advisable by the Chief Executive Officer of the Company; and


WHEREAS, in connection with such approval, the Company hereby adopts this First
Amendment, effective as of May 19, 2016 (the “Effective Date”) and subject to
approval by the stockholders of the Company, to (i) increase the number of
shares of Common Stock available for issuance under the Plan and (ii) increase
the maximum award that may be made to an “covered employee” under the Plan in
any calendar year.


NOW, THEREFORE, the Plan shall be amended as of the Effective Date, subject to
approval by the Company’s stockholders, as set forth below:


1.     Subparagraph V(a) of the Plan is hereby amended and restated in its
entirety to read as follows:


(a)    Shares Subject to the Plan and Award Limits. Subject to adjustment in the
same manner as provided in Paragraph IX with respect to shares of Common Stock
subject to Options then outstanding, the aggregate number of shares of Common
Stock that may be issued under the Plan, and the maximum number of shares of
Common Stock that may be issued under the Plan through Incentive Stock Options,
shall not exceed 10,575,000 shares (which number includes the number of shares
of Common Stock previously issued pursuant to an award (or made subject to an
award that has not expired or been terminated) granted under the 2004 Plan, the
2001 Plan, the 2000 Plan, or the 1993 Plan). Shares of Common Stock subject to
an Award under this Plan that expires or is canceled, forfeited, exchanged,
settled in cash or otherwise terminated without the actual delivery of shares
(Restricted Stock Awards shall not be considered “delivered shares” for this
purpose), will again be available for Awards under this Plan, except that if any
such shares could not again be available for Awards to a particular Participant
under any applicable law or regulation, such shares shall be available
exclusively for Awards to Participants who are not subject to such limitation.
Notwithstanding the foregoing, (i) the number of shares tendered or withheld in
payment of any exercise or purchase price of an Award or taxes relating to an
Award, (ii) shares that were subject to an Option or a Stock Appreciation Right
but were not issued or delivered as a result of the net settlement or net
exercise of such Option or Stock Appreciation Right and (iii) shares repurchased
on the open market with the proceeds of an Option’s exercise price, will not, in
each case, be available for Awards under this Plan. The Board may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute Awards) and make
adjustments if the





--------------------------------------------------------------------------------




number of shares of Common Stock actually delivered differs from the number of
shares previously counted in connection with an Award.
    
2.    Subparagraph XII(b)(iv) of the Plan is hereby amended and restated in its
entirety to read as follows:


(ix)    Limits on Awards to Covered Employees. In each calendar year during any
part of which this Plan is in effect, a Covered Employee may not be granted
Awards intended to be Section 162(m) Awards, (i) to the extent such Award is
based on a number of shares of Stock, relating to more than 1,500,000 shares of
Stock, subject to adjustment in a manner consistent with any adjustment made
pursuant to Paragraph IX and (ii) to the extent such award is designated to be
paid only in cash, or an Award the settlement of which is not based on a number
of shares of Stock, having a value determined on the date of grant in excess of
$10,000,000.




RESOLVED FURTHER, that except as provided above, the Plan shall continue to read
in the current state.


[Remainder of Page Intentionally Left Blank]











































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused the execution of this First Amendment
by its duly authorized officer.
 
STONE ENERGY CORPORATION
 
 
 
 
 
 
By:
/s/ David Welch
 
 
 
David Welch
 
 
 
Chairman, President and Chief Executive Officer
 
 
 
 
 
 
Date:
May 19, 2016
 








